Name: 99/577/EC: Commission Decision of 20 July 1999 amending Decision 97/778/EC and updating the list of border inspection posts approved for veterinary checks (notified under document number C(1999) 2258) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agricultural policy;  trade;  animal product;  tariff policy;  agricultural activity
 Date Published: 1999-08-19

 Avis juridique important|31999D057799/577/EC: Commission Decision of 20 July 1999 amending Decision 97/778/EC and updating the list of border inspection posts approved for veterinary checks (notified under document number C(1999) 2258) (Text with EEA relevance) Official Journal L 219 , 19/08/1999 P. 0038 - 0050COMMISSION DECISIONof 20 July 1999amending Decision 97/778/EC and updating the list of border inspection posts approved for veterinary checks(notified under document number C(1999) 2258)(Text with EEA relevance)(1999/577/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), as last amended by Directive 96/43/EC(2), and in particular Article 9(4) thereof,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(3), as last amended by Directive 96/43/EC, and in particular Article 6(4) thereof,(1) Whereas Commission Decision 97/778/EC(4), as last amended by Decision 1999/121/EC(5), draws up a list of border inspection posts approved for veterinary checks of live animals and animal products from third countries;(2) Whereas the list of border inspection posts must be updated to take account in particular of developments in certain Member States and of Community inspections;(3) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 97/778/EC is replaced by the Annex hereto.Article 2This Decision is addressed to the Member States.Done at Brussels, 20 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 373, 31.12.1990, p. 1.(2) OJ L 162, 1.7.1996, p. 1.(3) OJ L 268, 24.9.1991, p. 56.(4) OJ L 315, 19.11.1997, p. 15.(5) OJ L 37, 11.2.1999, p. 25.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGALISTA DE PUESTOS DE INSPECCIÃ N FRONTERIZOS AUTORIZADOS/LISTE OVER GODKENDTE GRÃ NSEKONTROLSTEDER/VERZEICHNIS DER ZUGELASSENEN GRENZKONTROLLSTELLEN/Ã Ã Ã ¤Ã Ã Ã Ã Ã Ã £ Ã ¤Ã ©Ã  Ã Ã Ã Ã Ã Ã ¡ÃÃ Ã Ã Ã ©Ã  Ã Ã ÃÃ Ã ¡ÃÃ Ã Ã ©Ã  Ã £Ã ¤Ã ÃÃ Ã ©Ã  Ã Ã ÃÃÃ Ã ©Ã ¡Ã Ã £Ã Ã £/LIST OF AGREED BORDER INSPECTIONS POSTS/LISTES DES POSTES D'INSPECTION FRONTALIERS AGRÃ Ã S/ELENCO DEI POSTI DI ISPEZIONE FRONTALIERI RICONOSCIUTI/LIJST VAN DE ERKENDE INSPECTIEPOSTEN AAN DE GRENS/LISTA DOS POSTOS DE INSPECÃ Ã O APROVADOS/LUETTELO HYVÃ KSYTYISTÃ  RAJATARKASTUSASEMISTA/FÃ RTECKNING Ã VER GODKÃ NDA GRÃ NSKONTROLLSTATIONER>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>